Citation Nr: 0735284	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  04-43 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
reinjury to the spine and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 2nd to July 17th, 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  To 
support his claim, the veteran and his wife testified 
at a videoconference hearing in November 2005 before the 
undersigned Veterans Law Judge of the Board.

After that November 2005 hearing, the veteran was given 60 
days to submit additional evidence.  He submitted additional 
VA and private medical records in December 2005, within the 
time specified, and he waived his right to have the RO 
initially consider this additional evidence.  See 38 C.F.R. 
§§ 20.709, 20.800, 20.1304(c) (2007).

The Board issued an August 2006 decision determining the 
veteran had not submitted new and material evidence to reopen 
his claim.  He appealed that decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion, in a July 2007 Order the Court vacated the Board's 
decision and remanded the case to the Board for 
readjudication - including considering whether a December 
1995 statement from the veteran was a notice of disagreement 
(NOD) with a November 1995 rating decision the Board had 
determined was final and binding on him, since not appealed.  
38 C.F.R. § 20.201; see also Roy v. Brown, 5 Vet. App. 554, 
555 (1993) et. al.

After receiving this case back from the Court, the Board sent 
the veteran and his attorney a letter in August 2007 
informing them they had 90 days to submit additional 
evidence.  They responded later that same month, indicating 
they have nothing else to submit, so they asked the Board to 
please proceed immediately with the readjudication of the 
claim.



For reasons that will be discussed, the Board is reopening 
the claim on the basis of new and material evidence.  But the 
Board will then remand the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development before reajudicating the claim on the underlying 
merits.


FINDINGS OF FACT

1.  The RO denied the veteran's petition to reopen his claim 
for service connection for residuals of reinjury to his spine 
in a November 1995 rating decision.  He submitted a statement 
in December 2005, so within one year of being notified of 
that decision, expressing what amounted to was his 
dissatisfaction with it, yet the RO did not continue to 
process his initiated appeal by providing him a statement of 
the case (SOC) and giving him an opportunity to perfect the 
appeal by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).

2.  The last prior, final denial of this claim was in March 
1981.


CONCLUSIONS OF LAW

1.  That November 1995 rating decision is not final and 
binding on the veteran, inasmuch as he filed a timely NOD to 
initiate an appeal of it.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted since the 
last prior, final denial of the claim in March 1981.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the veteran's petition to 
reopen his claim, and directing further development on 
remand, there is no need to discuss at this time whether VA 
has complied with its duties to notify and assist.  If still 
necessary, the Board will make this preliminary determination 
once the additional remand development is completed, before 
readjudicating his claim on the underlying merits.

The Board does note, however, that although the VCAA notices 
provided to the veteran were not fully compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), this is nonprejudicial, 
i.e., harmless error because the Board is reopening his 
claim, regardless.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  

New and Material Evidence to Reopen the Claim

The RO originally considered and denied the veteran's claim 
of service connection for residuals of reinjury to the spine 
in a July 1946 rating decision.  The RO notified the veteran 
of that decision at the address of record provided by him at 
that time.  He was apprised of his procedural and appellate 
rights, but he did not initiate an appeal.  Therefore, that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO subsequently confirmed the denial by way of August 
1972 and March 1981 rating decisions, determining that new 
and material evidence had not been submitted to reopen the 
claim.  Those decisions, since not appealed, are also final 
and binding.  See id.  The Court has held that in determining 
whether new and material evidence has been submitted to 
reopen a claim, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) 
(emphasis added).

Previously, the Board considered a subsequent November 1995 
rating decision as being final and unappealed with regard to 
the new and material evidence issue.  Pursuant to the Court's 
July 2007 Order, however, the Board must consider whether a 
December 1995 statement from the veteran constituted a timely 
NOD with that November 1995 rating decision previously 
considered as final and unappealed.

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a NOD.  
38 C.F.R. § 20.201 (2007).  While special wording is not 
required, the NOD must be in terms that can be reasonably 
construed as a disagreement with that determination and a 
desire for appellate review. Id.  A veteran must file a 
NOD with a determination by the agency of original 
jurisdiction (the RO) within one year from the date that the 
RO mailed notice of the determination.  
38 C.F.R. § 20.302(a).  

In this case at hand, in the November 1995 rating decision in 
question the RO denied the veteran's petition to reopen his 
claim for service connection.  He responded by submitting a 
statement in support of claim (VA Form 21-4138) in December 
2005, so within one year of being notified of that decision, 
expressing his dissatisfaction with it.  His statement was 
tantamount to a timely NOD.  38 C.F.R. § 20.201.  See 
Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming 
that the veteran desired appellate review, meeting the 
requirement of section 38 C.F.R. § 20.201 was not an onerous 
task).  See, too, Acosta v. Principi, 18 Vet. App. 53, 60 
(2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); 
Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).

Consequently, the November 1995 decision is not final and 
binding on the veteran.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  See also 
Myers v. Prinicipi, 16 Vet App 228 (2002).  Instead, the 
prior March 1981 rating decision is the last final and 
binding decision.  Id.  So that earlier decision marks the 
starting point for determining whether there is new and 
material evidence to reopen the claim.

In those prior final rating decisions up to and including the 
one in March 1981, in essence, the RO denied the claim 
because the evidence failed to establish that the veteran's 
pre-existing back condition was aggravated during his 
military service beyond its natural progression.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.

Effective October 6, 2006, VA amended the regulations 
governing effective dates for reopened claims based on the 
receipt of service department records.  See 71 Fed. Reg. 
52,455 (September 6, 2006) (final rule); see also 70 Fed. 
Reg. 35,388 (June 20, 2005) (proposed rule).  According to 
the revised regulations, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file "relevant" official service department records 
that existed and had not been associated with the claims file 
when VA first decided the claim, VA will reconsider the 
claim.  Such service records include those that are 
"related" to a claimed 
in-service event, injury, or disease.  38 C.F.R. § 
3.156(c)(1) (2007).  

In this vein, since the last final March 1981 rating 
decision, the veteran submitted additional service medical 
record (SMR) morning reports in January 2004, 
which previously were not associated with the claims file.  
Although these additional SMRs do not provide direct evidence 
his pre-existing back condition was aggravated during his 
military service beyond its natural progression, they are 
still relevant (i.e., material) to the claim as they confirm 
sick leave taken by him in May and June 1946 at the time of 
his low back problems during service.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(c) has been received in the 
form of these additional SMRs since the last final March 1981 
rating decision.  Accordingly, his claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  


ORDER

As new and material evidence has been received, the claim of 
service connection for residuals of reinjury to the spine is 
reopened.  To this extent, the appeal is granted - subject 
to the further development of the claim on remand.


REMAND

Before addressing the merits of the claim, additional 
development of the evidence is required.

First, the RO (AMC) must send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
that a downstream disability rating and an effective date 
will be assigned if his service connection claim is 
eventually granted.

Second, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of any 
current lumbar spine disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  In this regard, for purposes of 
establishing service connection under 38 U.S.C.A. § 1110, 
every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b). See also VAOPGCPREC 3-2003 (July 16, 2003).  Only 
such conditions as recorded on examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  



If, on the other hand, a preexisting disability is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disability, but he may bring a 
claim for service-connected aggravation of that disability.  
In that case, section 1153 applies and the burden falls on 
him to establish aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

Concerning this, the May 1946 military induction examiner 
noted an "[O]ld history of a back strain" upon physical 
examination of the veteran's back.  A May 1946 consultation 
in conjunction with that examination, however, revealed no 
lumbar spine condition as X-rays were normal.  SMRs show 
numerous complaints and treatment for low back pain in May 
and June of 1946, but no diagnosis was ever rendered.   

During his hearing, the veteran denied having sustained a 
back injury prior to service, which is contrary to the 
evidence in his SMRs, lessening his credibility.  In any 
event, a VA examination and opinion are needed to determine 
whether his current degenerative disc and joint disease of 
the lumbar spine are related to his military service from May 
2nd to July 17th, 1946 - i.e., whether the current 
degenerative disc and joint disease was either incurred in 
service or represents aggravation beyond natural progression 
of a pre-existing back strain sustained before service.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise 
him that a downstream disability rating 
and an effective date will be assigned 
if his service connection claim is 
eventually granted.

2.	Then arrange for the veteran to undergo 
an orthopedic VA examination to 
determine the nature and etiology of 
any lumbar spine disorder.  He is 
hereby advised that failure to report 
for his scheduled VA examination, 
without good cause, may have adverse 
consequences for his claim.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, 
including a complete copy of this 
remand, must be made available for 
review of his pertinent medical history 
- including, in particular, the 
records of the treatment in question.  
Based on a physical examination and 
comprehensive review of the claims 
file, the examiner is asked to provide 
an opinion responding to the following 
questions:

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) that the veteran's 
pre-existing history of a back 
strain permanently increased in 
severity during his military 
service from May 2nd to July 17th, 
1946? 

(B)	 If there was a measurable 
increase in severity for his 
back strain during service, 
is it also at least as likely 
as not (50 percent or more 
probable) this permanent 
increase in severity was 
due to the natural 
progression of the 
disability? 
 
(C)	Is it at least as likely as not 
(50 percent or more probable) 
that any current lumbar spine 
disorder is otherwise directly 
related to the veteran's 
complaints and treatment for 
lumbar spine pain during service 
from May 2nd to July 17th, 1946.  
In making this determination, 
the examiner should comment on 
the significance of intercurrent 
post-service back injuries noted 
in private Bearden Chiropractic 
Center treatment reports dated 
in 1968 and 1972.  
     
     The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the claim (on a de 
novo basis).  If the claim is not 
granted to the veteran's satisfaction, 
send him and his attorney a SSOC and 
give them an opportunity to respond to 
it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


